Citation Nr: 0613521	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1999 for the award of a total disability rating due to 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA), that in pertinent part, granted 
entitlement to a TDIU, effective January 28, 1999.  

In July 2004, the Board remanded the issue of the effective 
date for the award of a TDIU and the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for depression.  In 
addition, the Board referred to the RO a claim alleging clear 
and unmistakable error (CUE) in a November 1990 RO decision 
that denied service connection for a major depressive 
disorder.  In a November 2005 decision, the RO granted 
service connection for a major depressive disorder.  Hence, 
as the benefit sought on appeal was granted, that issue is no 
longer the subject of Board jurisdiction.  In addition, the 
RO denied the claim alleging CUE in a November 1990 decision.  

The RO has continued the denial of the claim seeking an 
earlier effective date for the grant of TDIU.  Hence, that 
issue is once again before the Board on appeal.  


FINDINGS OF FACT

1.  In a December 9, 1998 decision, the Board denied a claim 
seeking a rating in excess of 50 percent for vascular 
headaches, and denied a claim for a TDIU.  

2.  On December 24, 1998, the RO received the veteran's 
formal claim for a TDIU.  

3.  On or before December 24, 1998, the veteran had one 
service-connected disability, rated as 50 percent disabling.  

4.  On May 14, 2001, the RO received a second claim for a 
TDIU.  

5.  Effective January 28, 1999, the veteran met the schedular 
criteria for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a).  

6.  It is factually ascertainable that since January 28, 
1999, but no earlier, the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment an effective date prior to 
January 28, 1999, for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In an November 2004 letter, the RO 
advised the appellant of what evidence, if any, was necessary 
to substantiate his claim for an earlier effective date for 
the grant of TDIU, and it indicated which portion of that 
evidence the appellant was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the appellant.  He was advised to submit any 
evidence in support of the claim.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claim.  The RO has 
obtained the treatment records.  Moreover, the veteran was 
afforded VA examinations, as described in greater detail 
below.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, 
by way of the November 2004 letter, the veteran was notified 
of the effective date provisions as they pertained to his 
claim.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of these claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran had active naval service from October 1965 to 
August 1969.  In April 1990, he filed his initial claim 
seeking service connection for PTSD, a psychiatric disorder, 
and a headache disorder.  

During a September 1990 VA examination, he reported that he 
had not worked since February 1989 due to personal and 
medical problems.  Previously, he worked as a manager for the 
State of California Department of Transportation.  He had a 
high school education and, apparently, was several credits 
short of completing a college degree.  

In a November 1990 decision, the RO granted service 
connection for chronic vascular headaches.  An initial 10 
percent disability rating was assigned.  Service connection 
for a major depressive disorder was denied.  

In a June 1994 rating action, the RO assigned a 50 percent 
evaluation for the service-connected chronic vascular 
headache disability.  

In June 1997, the veteran underwent a VA psychiatric 
examination.  Following the evaluation, the examiner 
concluded that "no psychiatric diagnosis is made at this 
time.  There appears to be no basis from the psychiatric 
examination to prevent this man from being gainfully 
employed."

In December 1997, the veteran underwent a VA medical 
examination.  In addressing the issue of employability, the 
examiner concluded, "Because of the service connected 
disability, the veteran's employment activities are 
limited/restricted as follows:  No limitation on standing, 
sitting, walking, lifting; however, because of the non 
service-connected condition, the veteran's activities are 
limited/restricted as follows:  Walking to half a block at a 
time; lifting to a maximum of 20 pounds; sitting to a maximum 
of 15 minutes with frequent changes in position; standing to 
a maximum of 20 minutes with changes in position.  No 
bending.  Sedentary employment may be feasible with frequent 
changes in position."  The nonservice connected disabilities 
identified by the physician included cardiac arrythmia 
controlled by implanted pacemaker; hypertension; cervical 
disc disease with status post cervical disc surgery; diabetes 
mellitus well controlled; and lumbosacral spine back pain 
with osteoarthritis.

In December 1998, the Board, in pertinent part, denied an 
evaluation in excess of 50 percent for the service-connected 
headache disorder, and further denied a claim for a TDIU.  
The Board found, in relevant part, that vascular headaches 
were not shown to preclude the veteran from engaging in 
substantially gainful employment.  

VA outpatient treatment records for the period from December 
1997 to December 1998 show treatment for post-traumatic 
stress disorder (PTSD), and chronic pain syndrome affecting 
the low back, neck, and shoulders.  They also reflect 
continuing complaints of a headache disorder.  

On December 24, 1998, the veteran filed a claim seeking an 
increased rating for his service-connected headache disorder, 
and seeking a TDIU.  

In a statement received by the RO on January 28, 1999, the 
veteran claimed entitlement to service connection for PTSD.  

In June 2000, the veteran underwent a VA PTSD examination.  
The physician noted that the veteran had major depression and 
PTSD.  His symptoms impaired his social functioning, to the 
extent that he had very few friends or social contacts.  The 
physician noted, however, that he had been able to work and 
attend his children's school functions.  A Global Assessment 
of Functioning (GAF) Scale Score of 52 was assigned.  

The veteran underwent another VA psychiatric examination in 
October 2000.  He was assessed with PTSD, and major 
depression secondary to his PTSD.  The physician noted that 
the PTSD with major depression, in combination with his pain 
syndrome and other neurological difficulties rendered him 
unemployable.  

In May 2001, the veteran again claimed entitlement to a TDIU.  

In August 2001, the RO received a response from the Director 
of the Center for Unit Records Research.  The response 
included copies of the command histories and documented the 
U.S. Navy ship USS CAMP's locations, missions, operations, 
and significant activities during the reporting period.  

In a February 2002 decision, the RO granted the claim for 
service connection for PTSD.  An initial 50 percent 
evaluation was assigned, effective January 28, 1999.  In 
addition, the RO granted service connection for diabetes 
mellitus, type II, and assigned an initial 20 percent 
evaluation, effective December 5, 2000.  The RO found that 
new and material evidence had not been received to reopen a 
claim for service connection for major depression.  Finally, 
the RO granted the claim for TDIU, effective January 28, 
1999.  

The veteran filed a timely appeal with respect to the 
effective date assigned for the grant of TDIU.  

In a November 2005 rating decision, the RO found that service 
connection for major depression was warranted as secondary to 
the veteran's service-connected PTSD.  A zero percent 
evaluation was assigned effective August 19, 1996, a 50 
percent evaluation was assigned effective January 28, 1999, 
and a 70 percent evaluation was assigned effective March 28, 
2005.  In addition, the RO denied a motion alleging CUE in 
the November 1990 rating decision that denied service 
connection for a major depressive disorder.  

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2005).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b) (2005).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2005).

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to January 28, 1999 is not warranted.  In this case, 
the Board denied the veteran's earlier claim for a TDIU in 
December 1998.  The veteran did not appeal the Board 
decision.  

The issue before the Board is whether, prior to January 28, 
1999, the veteran's service-connected disabilities solely and 
by themselves, rendered him incapable of substantially 
gainful employment.

In this regard, at the time the veteran's claim for TDIU was 
received in December 1998, his only service-connected 
disability was chronic vascular headaches, rated as 50 
percent disabling.  As such, he did not meet the schedular 
criteria for consideration of a TDIU pursuant to 38 C.F.R. 
§ 4.16(a).  In addition, for the year prior to December 1998, 
based on the evidence of record, it is not factually 
ascertainable that the service-connected vascular headache 
disorder underwent an increase in severity or that he was 
unable to secure or follow a substantially gainful occupation 
due to that sole service-connected disability. 

Although there is evidence that the veteran was unemployed 
since 1989, his unemployment was due to both physical and 
mental problems, some of which are not service-connected 
disabilities.  

Reference is made to the comments made by a VA physician 
following a December 1997 VA medical examination.  Concerning 
employability, she opined that the veteran's service 
connected disability (migraine headaches), did not preclude 
standing, sitting, walking, or lifting.  However, his 
nonservice connected disorders precluded him from anything 
but sedentary employment.  Hence, even with his pacemaker for 
heart disease (not service connected), and his hypertension 
not under control (not service connected), and his spinal 
disorders (not service connected), as well as his yet-to-be 
service connected diabetes mellitus, sedentary employment was 
still possible.  There was no evidence to show that the 
vascular headache disorder alone rendered him unable to 
maintain gainful employment.  The Board notes that the 
question in TDIU cases is not whether a veteran is 
unemployed, but rather whether the veteran is capable of 
performing the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A rating action in February 2002 granted service connection 
and awarded a 50 percent rating for PTSD, effective January 
28, 1999.  In addition, the veteran was found to have met the 
schedular criteria for consideration of a TDIU pursuant to 
4.16(a).  With the addition of PTSD as a service-connected 
disability, the issue before the Board is whether, prior to 
January 28, 1999, the veteran's service-connected 
disabilities, in combination, solely and by themselves, 
rendered him incapable of substantially gainful employment.

Once again, a review of the evidence does not suggest that 
even with the additional disability of PTSD, the veteran was 
precluded from working prior to January 28, 1999, solely due 
to his service-connected disabilities.  In 1997, a VA 
psychiatric examination found no psychiatric disability to 
preclude employment.  

In November 2005, service connection was awarded for a major 
depressive disorder.  Reviewing the evidence in the claims 
folder, dated prior to January 28, 1999, it does not appear 
that the veteran's psychiatric impairment contributed to any 
unemployability.  In reviewing the evidence previously 
discussed, there is no evidence that prior to January 28, 
1999, the veteran's combined disabilities of vascular 
headaches, diabetes mellitus, PTSD and major depressive 
disorder solely prevent him from working.   

The facts and circumstances do not indicate that prior to 
January 28, 1999, the service-connected disabilities 
precluded the veteran from securing or following a 
substantially gainful occupation.  Thus, the Board will not 
refer the case to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU on an extra-
schedular basis under 38 C.F.R. § 4.16(b).  Accordingly, an 
effective date prior to January 28, 1999, is not warranted 
for the grant of a TDIU rating.  




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability prior to 
January 28, 1999, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


